Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ drawings filed March 10, 2021 and preliminary amendment filed August 18, 2021 have been received and entered.
Due to the complex nature of the claims, no request for an oral election is being made.  Please see MPEP 812.01.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 5 are drawn to a composition comprising a tetrafluorobenzyl compound of formula (I) or a pharmaceutically acceptable salt thereof, and a vial, classified in A61K 31/196.
II. Claim 8 is drawn to a method for treating an ischemic stroke patient receiving a thrombolytic therapy comprising administering to the patient the compound or composition comprising a tetrafluorobenzyl compound of formula (I), classified in A61K 31/196 and A61P 7/02, 9/10
III. Claim 9 is drawn to a method of treating an ischemic stroke patient receiving endovascular thrombectomy optionally conjointly with thrombolytic therapy comprising administering to the patient a composition comprising a tetrafluorobenzyl compound of formula (I), classified in A61K 31/196 and A61P 7/02, 9/10.
IV. Claim 10 is drawn to a method of reducing adverse events of a thrombolytic therapy such as rt-PA, modified rt-PA or urokinase in a patient with venous thromboembolism, myocardial infarction, catheter occlusion, pediatric pleural effusion, catheter-directed therapy, and/or prosthetic valve thrombosis comprising administering a composition comprising a tetrafluorobenzyl compound of formula (I), classified in A61K 31/196 and A61P 7/02, 9/10.
V. Claims 11 and 15 are drawn to a method of reducing reperfusion injury to the myocardium after coronary artery thrombectomy in a patient comprising administering a composition comprising a tetrafluorobenzyl compound of formula (I), classified in A61K 31/196 and A61P 7/02, 9/10.
VI. Claim 12 is drawn to a method of reducing neurological deficits and/or improving daily activity of living in an ischemic stroke patient receiving a recanalization therapy with a thrombolytic drug, endovascular thrombectomy, or endovascular thrombectomy with a thrombolytic drug comprising administering a composition comprising a tetrafluorobenzyl compound of formula (I), classified in A61K 31/196 and A61P 7/02, 9/10.
VII. Claim 13 is drawn to a method of reducing hemorrhagic transformation in an ischemic stroke patient conjointly receiving a receiving a recanalization therapy with a thrombolytic drug, endovascular thrombectomy, or endovascular thrombectomy with a thrombolytic therapy comprising administering a composition comprising a tetrafluorobenzyl compound of formula (I), classified in A61K 31/196 and A61P 7/02, 9/10.
VIII. Claim 14 is drawn to a method of reducing adverse events of a thrombolytic therapy in a patient with venous thromboembolism, myocardial infarction, catheter occlusion, pediatric pleural effusion, catheter-directed therapy, and/or prosthetic valve thrombosis comprising administering a composition comprising a tetrafluorobenzyl compound of formula (I) , classified in A61K 31/196 and A61P 7/02, 9/10.
IX. Claims 22, 24-26, 28, 29, 32 and 33 are drawn to a method of improving recanalization therapy in a subject comprising administering to the subject a therapy that comprises both NR2B antagonism and antioxidant properties or comprising administering to the subject conjointly a first therapy that comprises NR2B antagonism and a second therapy that comprises antioxidant properties, classified in A61P 7/02 and 9/10.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Inventions IX and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629